Citation Nr: 1123892	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-50 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left.

2.  Entitlement to an initial compensable evaluation for service-connected left plantar fasciitis with a calcaneal spur.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by which the RO, in pertinent part, granted service connection for the conditions enumerated above.  The Veteran is contesting the initial disability ratings assigned.

The Board notes that the RO did raise the Veteran's low back disability rating from zero to 10 percent.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected left plantar fasciitis with a calcaneal spur is manifested by no more than pain and flare-ups lasting three to five days.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected left plantar fasciitis with a calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim for a higher initial rating for left plantar fasciitis with a calcaneal spur arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 regarding his initial service connection claim that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in December 2008 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded a medical examination in January 2009.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left plantar fasciitis with a calcaneal spur has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 5284.  38 C.F.R. § 4.71a.  

Diagnostic Code 5284 pertains to other foot injuries.  For a moderate injury, a 10 percent evaluation is warranted.  For moderately severe manifestations, a 20 percent evaluation in assigned.  Severe symptomatology warrants a 30 percent evaluation.  38 C.F.R. § 7.71a, Diagnostic Code 5284.  

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2010).

On January 2009 fee-basis medical examination, the Veteran complained of pain on the posterior aspect of the plantar surface of the left foot, just anterior to the heel.  The pain was present three to five days a week, usually with excessive physical exertion, standing, walking, or jogging for more than as hour.  At rest, there was stiffness and swelling.  There was pain on standing and walking.  The Veteran was awaiting fitted orthotics.  As to functional impairment, the Veteran indicated that he was unable to jog on too many consecutive days.  Golfing also exacerbated symptoms.  The Veteran was able to perform all of his activities of daily living and to maintain employment as a social worker.

In December 2009, the Veteran indicated that his left foot disability did not limit his daily functioning, but during flare-ups, function was limited and there was pain for three to five days.  This usually occurred after golfing 18 holes, running on pavement, wearing boots during drill weekends, and upon walking on uneven surfaces.  The Veteran denied seeking treatment for this disability.

The Veteran is seeking a 10 percent evaluation for his service-connected left plantar fasciitis with a calcaneal spur.  The Board agrees that a 10 percent evaluation is warranted for a "moderate" disability picture.  While the impact of the disability upon recreational golfing is immaterial (under 38 C.F.R. § 4.1 (2010), the purpose of the percentage ratings is to compensate for the average impairment in earning capacity resulting from a disability), the Veteran's left plantar fasciitis with a calcaneal spur renders drill weekends difficult.  Moreover, exacerbations last many days.  The Veteran's disability picture, therefore, is moderate, and a 10 percent rating is warranted under Diagnostic Code 5284.  A 20 percent evaluation is not for application because the Veteran's disability, in the Board's view, is not moderately severe in nature.  Despite the symptomatology described herein, the service-connected left plantar fasciitis with a calcaneal spur does not prevent walking, running, or recreational activities.  Furthermore, the Veteran has not required medical treatment for the disability.  As such, the Board is of the view that the disability does not rise to the level of moderately severe, and a 20 percent evaluation cannot be assigned.

The Board observes that the 10 percent disability rating assigned herein applies to the entire appellate period, because there is no evidence of variation in symptomatology.  Fenderson, supra.  The Board further notes that there is no provision more appropriate that Diagnostic Code 5284 for rating the Veteran's left plantar fasciitis with a calcaneal spur, as the Veteran does not suffer from the manifestations described in the other provisions related to foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5283 (2010).  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  No further compensation is warranted under the foregoing provisions because the manifestations enumerated above have not been shown.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating due to individual unemployability (TDIU) as a result of that disability is warranted.  Rice Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left plantar fasciitis with a calcaneal spur is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left plantar fasciitis with a calcaneal spur with the established criteria found in the rating schedule for disabilities of the foot that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

An evaluation of 10 percent for the service-connected left plantar fasciitis with a calcaneal spur is granted, subject to the law and regulations governing the payment of veterans' benefits.


REMAND

Further development is necessary before the Board can render a decision on the appropriate rating for the service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left.

The VA examination regarding the back was conducted in January 2009.  The claims file contains private treatment records dated up to July 2009.  In December 2009, the Veteran indicated that he was undergoing physical therapy and that he was still under the care of his private physician, who had referred him to a sports medicine specialist.  He essentially contended that the back disability had worsened.  

It is apparent from the record that the Veteran has been seeking private medical treatment for his back and that there are likely some private records that have not been associated with the claims file.  As such, the RO is to send the Veteran a letter asking that he provide the names and contact information for all private physicians who have provided treatment for the low back from July 2009 to the present.  After the necessary release is provided, the RO must make reasonable efforts to secure those records.

Next, in order to ensure that the record is complete, all VA clinical records dated from January 15, 2010 to the present must be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, in order that the Board have a clear view of the Veteran's current disability picture, a VA orthopedic examination must be scheduled to evaluate the current severity of the Veteran's service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  The examination instructions are contained in third paragraph below.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  Send the Veteran a letter asking that he list the names and contact information of all non-VA physicians who have provided treatment for the low back from July 2009 to the present.  After securing the necessary release, the RO should make reasonable efforts to secure these records.

2.  Associate with the claims file all VA clinical records dated from January 15, 2010 to the present.

3.  After the above development has been accomplished, schedule a VA orthopedic examination to determine the current severity of the Veteran's service-connected low back disability.  All symptoms should be described in detail.  All appropriate testing should be conducting, include range of motion testing of the lumbar spine.  Accurate range of motion measurements should be provided.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should provide an opinion as to the extent that low back pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the low back exhibits weakened movement, excess fatigability, or incoordination.  The examiner must comment upon the impact of the low back disability on employment.  A rationale for all conclusions must be provided.  The claims folder, including all existing service medical records, must be made available to the examiner for review in conjunction with the examination.  In the report, the examiner must indicate whether the claims file was reviewed and identify the records on which he or she relied.

4.  Thereafter, the RO should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


